Exhibit 10.5


WYNDHAM DESTINATIONS, INC.
2006 EQUITY AND INCENTIVE PLAN, AS AMENDED AND RESTATED


AWARD AGREEMENT – RESTRICTED STOCK UNITS (NON-EMPLOYEE DIRECTOR)


This Award Agreement (this “Agreement”), dated as of     , is by and between
Wyndham Destinations, Inc., a Delaware corporation (the “Company”), and you (the
“Grantee”), pursuant to the terms and conditions of the Wyndham Destinations,
Inc. (formerly known as Wyndham Worldwide Corporation) 2006 Equity and Incentive
Plan, as amended and restated (the “Plan”).


In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:


1.The Plan. The RSU Award (as defined below) granted to the Grantee hereunder is
made pursuant to the Plan. A copy of the Plan and a prospectus for the Plan are
available at the Grantee’s portal page on Benefits Online available at
www.benefits.ml.com (the “Portal Page”), and the terms of the Plan are hereby
incorporated in this Agreement as fully as though actually set forth herein.
Terms used in this Agreement which are not defined in this Agreement shall have
the meanings used or defined in the Plan.


2.RSU Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants the RSUs described on the Portal Page (the “RSU Award”) to the
Grantee. Upon the vesting of the RSU Award, as described in Paragraph 3 below,
the Company shall deliver, no later than March 15 of the calendar year following
the calendar year in which all or portion of the RSU Award vests, for each RSU
that vests, one share of Stock, subject to Paragraph 6 below.


3.Vesting. The RSU Award shall vest in accordance with the following schedule,
subject to the Grantee’s continuous service as a member of the Board through
each applicable vesting date:


Vesting Date
Vesting RSUs
March 7, 2020
25%
March 7, 2021
25%
March 7, 2022
25%
March 7, 2023
25%



Upon (a) a Change in Control occurring during the Grantee’s continuous service
as a member of the Board, (b) the termination of the Grantee’s continuous
service as a member of the Board by reason of the Grantee’s death or Disability
(as defined in Code Section 409A), or
(c) if applicable, such other event as set forth in the Grantee’s written
agreement of service with the Company, the RSU Award shall become immediately
and fully vested, subject to any terms and conditions set forth in the Plan
and/or imposed by the Committee.


4.Termination of Service. Notwithstanding any other provision of the Plan to the
contrary and, if applicable, subject to the Grantee’s written agreement of
service with the Company, upon the termination of the Grantee’s continuous
service as a member of the Board for any reason whatsoever (other than the
Grantee’s death or Disability), the RSU Award, to the extent not yet vested,
shall immediately and automatically terminate.


5.No Rights to Continued Service. Neither this Agreement nor the RSU Award shall
be construed as giving the Grantee any right to continue serving as a member of
the Board or interfere in any way with the right of the Company to terminate
such service. Notwithstanding any other provision of the Plan, the RSU Award,
this Agreement or any other agreement (written



or oral) to the contrary, (a) for purposes of the Plan and the RSU Award, a
termination of service shall be deemed to have occurred on the date upon which
the Grantee ceases to serve on the Board, without regard to any period of notice
of termination of service (whether expressed or implied) or any period of
termination pay or compensation continuation; and (b) the Grantee shall not be
entitled (and by accepting the RSU Award, automatically and irrevocably waives
any such entitlement), by way of compensation for loss of office or otherwise,
to any sum or other benefit to compensate the Grantee for the loss of any rights
under the Plan as a result of the termination or expiration of the RSU Award in
connection with any termination of service. No amounts earned pursuant to the
Plan or any Award made under the Plan, including the RSU Award, shall be deemed
to be eligible compensation in respect of any other plan of the Company or any
of its Subsidiaries.


6.Tax Obligations. The Grantee agrees and acknowledges that the Company shall
have the power and the right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any federal, state, local
and foreign taxes of any kind (including, but not limited to, the Grantee’s FICA
and SDI obligations) which the Company, in its sole discretion, deems necessary
to be withheld or remitted to comply with the Code and/or any other applicable
law, rule or regulation with respect to the RSUs, and if the withholding
requirement cannot be satisfied, the Company may otherwise refuse to issue or
transfer any shares of Stock otherwise required to be issued pursuant to this
Agreement. Notwithstanding any action the Company takes with respect to any or
all income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax- Related Items is and
remains the Grantee’s responsibility, and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant or vesting of the RSUs or the subsequent sale of
any shares and (b) does not commit to structure the RSUs to reduce or eliminate
the Grantee’s liability for Tax-Related Items.


7.Clawback. The RSU Award and any shares of Stock delivered pursuant to the RSU
Award are subject to forfeiture, recovery by the Company or other action
pursuant to any applicable clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.


8.No Advice Regarding Grant. The Company and its Subsidiaries are not providing
any tax, legal or financial advice, nor are the Company and its Subsidiaries
making any recommendations regarding the Grantee’s participation in the Plan, or
the Grantee’s acquisition or sale of the underlying shares of Stock. The Grantee
is hereby advised to consult with the Grantee’s own personal tax, legal and
financial advisors regarding the Grantee’s participation in the Plan before
taking any action related to the Plan.


9.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.


10.Authority. The Committee shall have full authority to interpret and construe
the terms of the Plan and this Agreement. The determination of the Committee as
to any such matter of interpretation or construction shall be final, binding and
conclusive on all parties.


11.Rights as a Stockholder. The Grantee shall have no rights as a stockholder of
the Company with respect to any shares of Stock underlying or relating to the
RSU Award until the issuance of shares of Stock to the Grantee in respect of the
RSU Award; provided, however, that in the event the Board shall declare a
dividend on the Stock, a dividend equivalent equal to the per share amount of
such dividend shall be credited on all RSUs underlying the RSU Award and
outstanding on the record date for such dividend, such dividend equivalents to
be payable



in cash without interest on the vesting date of the RSUs on which the dividend
equivalents were credited and shall otherwise be subject to the same terms and
conditions as the RSUs on which the dividend equivalents were credited.


12.Code Section 409A. Although the Company does not guarantee to the Grantee any
particular tax treatment relating to the RSU Award, it is intended that the RSU
Award be exempt from Code Section 409A, and this Agreement shall be construed in
a manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. Notwithstanding anything herein to the contrary, in no event
whatsoever shall the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Grantee by Code
Section 409A or any damages for failing to comply with Code Section 409A.


13.Succession and Transfer. Each and all of the provisions of this Agreement are
binding upon and inure to the benefit of the Company and the Grantee and their
respective estate, successors and assigns, subject to any limitations on
transferability under applicable law or as set forth in the Plan or herein.


14.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
elect to deliver any documents related to current or future participation in the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company. The Grantee and the Company hereby expressly agree
that the use of electronic media to indicate confirmation, consent, signature,
acceptance, agreement and delivery shall be legally valid and have the same
legal force and effect as if the Grantee and the Company executed this Agreement
in paper form.


15.No Assignment; Nontransferability. This Agreement (and the RSU Award) may not
be assigned by the Grantee by operation of law or otherwise. In the event of the
Grantee's termination of service by reason of death, the RSU Award and any
Awards previously granted to the Grantee under the Plan shall not be
transferable except by will or the laws of descent and distribution.


16.Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to (a) the Grantee at
the last address specified in Grantee's service records and (b) the Company,
Attention: General Counsel, or such other address as the Company may designate
in writing to the Grantee.


17.Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties to this Agreement.


18.Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


19.Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof.
For purposes of litigating any dispute that arises under the RSU Award or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Florida where this grant is made and/or to be
performed, and agree that such litigation shall be conducted in the federal
courts for the United States for the Middle District of Florida, or if
jurisdiction does not exist in such federal court, the state courts in Orange
County, Florida.



IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.


WYNDHAM DESTINATIONS, INC.











--------------------------------------------------------------------------------

Authorized Signature Wyndham Destinations, Inc


